NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


LOUIS MATTHEW CLEMENTS,                       )
                                              )
              Appellant,                      )
                                              )
v.                                            )      Case No. 2D17-4961
                                              )
FLORIDA DEPARTMENT OF                         )
CORRECTIONS and OFFICE OF THE                 )
ATTORNEY GENERAL,                             )
                                              )
              Appellees.                      )
                                              )

Opinion filed October 5, 2018.

Appeal from the Circuit Court for Lee
County; Geoffrey H. Gentile, Judge.

Louis Matthew Clements, pro se.

Melville G. Brinson, III, Saint James City,
for Appellees.




PER CURIAM.


              Affirmed.



SILBERMAN, LUCAS, and SALARIO, JJ., Concur.